SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition for review be and it hereby is DENIED.
Li Ping Dong petitions for review of an April 21, 2004, order of the BIA affirming without opinion an immigration judge’s (“IJ’s”) order denying her relief under the United Nations Convention Against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”). We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal and hold as follows.
The IJ’s adverse credibility determination was supported by substantial evidence in the form of major and material inconsistencies between the statements Dong gave when she first arrived in the United States and her testimony at her hearing, see, e.g., Ramsameachire v. Ashcroft, 357 F.3d 169, 180-81 (2d Cir.2004), because Dong largely conceded that she made the statements at issue and did not claim that the interview occurred under coercive circumstances, see id. at 179-80.
*374The IJ’s affirmable adverse credibility determination provides a sufficient basis for denying relief “where, as here, the applicant relies largely on testimonial evidence to establish her CAT claim, and does not independently establish a probability of torture.” Chen v. DOJ, 434 F.3d 144, 163 (2d Cir. Jan.6, 2006). As Dong’s testimony on facts material to her CAT claim was not credible and she offered insufficient independent evidence to establish that it was likely she would be tortured in China, she is not entitled to CAT relief.
We therefore deny Dong’s petition for review. Consequently we also vacate the stay of removal previously granted.